Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 DETAILED ACTION
Claim 1-10 are pending 
Claims 1-6 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 7-10 are  under consideration in the instant office action.
 
Election/Restrictions
Applicant’s election of Group II (Claims 7-10) and the following species in their response dated 10/19/2022 is acknowledged.
Specie 1: Compound: Applicants elect the Manganese (III) meso-tetrakis(N-ethylpyridinium-2-yl) porphyrin chloride (BMX-010 or AEOL-10113) as the specie of the metalloporphyrin
Specie 2: Applicants elect to immediately prosecute the following penetrative carrier: Dimethyl sulfoxide.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Examination of the claims are conducted to the extent they read on the elected species. Claims 1- 6 are withdrawn from examination as being drawn to a nonelected specie. 
Claims 7-10 are under examination and the requirement for restriction is made final.
Priority
	his application claims priority to U.S. Provisional Patent Application Serial No.: 
 62/960,370 filed on January 13, 2020. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8 and 10 are rejected under 35 U.S.C. 102 (a) (1) and under 35 U.S.C 102(a)(2) as being anticipated by Stover et al (Arch Dermatol Res., 2016, 308:711-721) as evidenced by Warren et al. (2007/0142317) and Schlessinger et al. (2012/0100183)
Instant claims are drawn to a therapeutic composition comprising at least one metalloporphyrin, a thickening agent, and a penetrative carrier.
Stover et al. disclose therapeutic compositions for topical use comprising Mn(III) meso-tetrakis (N-ethylpyridinium-2-yl)porphyrin (BMX-010), in a cream formulation comprising purified water (37 %), white petrolatum (25 %), stearyl alcohol (25 %), propylene glycol (12 %), and sodium lauryl sulfate (1 %). Compound 48/80, lipopolysaccharide (LPS; O127:B8), peptidoglycan (PGN), toluene-2,4,-diisocyanate (TDI), acetone, 2-mercaptoethanol and lipopolysaccharide (LPS; O111:B4) (page 712, col:1-2  under Reagents). Sodium Lauryl sulfate which is a surfactant  and propylene glycol which  is a diol both functions as a penetration enhancer in the topical compositions as evidenced by Warren et al. who exemplifies  skin penetrating enhancers to include  DMSO, Propylene Glycol, Sodium Laureth Sulfate, [0312].
 Steryl alcohol  used in the composition of Stover et al. functions as a thickening agent as evidenced by Schlessinger et al. who recites that  “One or a plurality of fatty alcohols, such as stearyl alcohol, is optionally, but preferably, employed as a base ingredient in the compositions of the invention, and in the topical active agent-containing compositions of the invention, and functions primarily to cause, or aid in causing (generally in combination with one or more other ingredients), such compositions to properly form, or be present in a form of, a solid structure (preferably a solid stick), but may also function as an emollient (skin softener), thickener and/or binding agent therein..[0558].
 As such absence of evidence to the contrary, Stover et al. anticipates instant claims 7-8 and 10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stover et al (Arch Dermatol Res., 2016, 308:711-721) in view of Warren et al. (US2007/0142317)  Schlessinger et al. (US 2012/0100183)
Instant claims are drawn to a therapeutic composition comprising at least one metalloporphyrin, a thickening agent, and a penetrative carrier.
Stover et al. disclose therapeutic compositions for topical use comprising Mn(III) meso-tetrakis (N-ethylpyridinium-2-yl)porphyrin (BMX-010), in a cream formulation comprising purified water (37 %), white petrolatum (25 %), stearyl alcohol (25 %), propylene glycol (12 %), and sodium lauryl sulfate (1 %). Compound 48/80, lipopolysaccharide (LPS; O127:B8), peptidoglycan (PGN), toluene-2,4,-diisocyanate (TDI), acetone, 2-mercaptoethanol and lipopolysaccharide (LPS; O111:B4) (page 712, col:1-2  under Reagents). 
 Steryl alcohol  used in the composition of Stover et al. functions as a thickening agent as evidenced by Schlessinger et al. who recites that  “One or a plurality of fatty alcohols, such as stearyl alcohol, is optionally, but preferably, employed as a base ingredient in the compositions of the invention, and in the topical active agent-containing compositions of the invention, and functions primarily to cause, or aid in causing (generally in combination with one or more other ingredients), such compositions to properly form, or be present in a form of, a solid structure (preferably a solid stick), but may also function as an emollient (skin softener), thickener and/or binding agent therein.[0558].
Sodium Lauryl sulfate which is a surfactant and propylene glycol which is a diol both functions as a penetration enhancer in the topical compositions as taught by Warren et al. who recites that skin penetration enhancers used in topical compositions also refers to any substance that speeds up the absorption of substances (e.g., dAd) through the skin [0065] and exemplifies  skin penetrating enhancers to include  DMSO, Propylene Glycol, Sodium Laureth Sulfate, [0312].
Stover et al. fails to teach the instantly claimed DMSO as the penetration enhancer.
However, Warren et al. teaches skin penetration enhancers used in topical compositions also refers to any substance that speeds up the absorption of substances (e.g., dAd) through the skin [0065]. They disclose topical compositions comprising skin penetrating enhancers selected from DMSO, Sodium Laureth Sulfate and Propylene Glycol among others [0312].  As such, propylene glycol and sodium lauryl sulfate used in the composition of Stover et al. is functionally equivalent to DMSO as they are all penetration enhancers and the instant claims are prima facia obvious to one of ordinary skill in the art. Substituting equivalents, namely penetration enhancers, motivated by the reasonable expectation that the respective species will behave in a comparable manner or even provide comparable results in related circumstances, see In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) is prima facie obvious.  Moreover, the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious, see In re Font 213 USPQ 532.  
Accordingly, use of different excipients in topical formulations for the specific properties they impart on the composition is well known in the art as demonstrated the references here. As such a person of ordinary skill in the art is provided with ample suggestions and motivations of the use of different excipients in the formulations and depending on the desired product it would have been prima facia obvious to a person of ordinary skill in the art to select appropriate agents at appropriate concentration and formulate the composition. Use of penetration enhancers such as DMSO, Propylene glycol etc. in topical formulations are  well known in the art , Stearyl alcohol is a  the well-known excipient used in topical formulation as taught by Schlessinger et al. for its various properties including its use as a thickener and as such it would have been well within the purview of an ordinary skilled artisan to formulate a topical formulation with the metalloporphyrin taught by Stover et al.,   which includes the instantly claimed composition  with direction and suggestion from the prior art as to the various advantages offered by these agents.  The differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains because it would have been prima facie obvious to the skilled artisan to try different types of excipients to achieve the desired properties in the composition.  Selection of excipients and the amounts to be used can be readily determined by one of ordinary skilled in the arts based upon experience and consideration of standard procedures and reference work in the field.  It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As such ordinarily skilled artisan will be imbued with at least a reasonable expectation of success in producing the instantly claimed composition and its utility, especially in the absence of evidence to the contrary
Conclusion
Claims 7-10 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629